PER CURIAM.
AFFIRMED. See Thurman v. Fla. Unemployment Appeals Commission, 881 So.2d 89, 91 (Fla. 1st DCA 2004) (explaining that “[s]ection 443.151(4)(b), governing appeals from UAC determinations, does not provide a ‘good cause’ exception that would permit the UAC to accept an untimely filed appeal”); Lopez v. Am. Airlines, 876 So.2d 1217, 1217 (Fla. 3d DCA 2004) (affirming order of UAC dismissing appeal as untimely where Lopez did not file appeal within 20 days of the mailing date of the referee’s decision and “Lopez does not assert that he never received the referee’s decision or that he received it too late to file a timely appeal”).
BROWNING, C.J., WOLF and KAHN, JJ., concur.